Citation Nr: 1025242	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-32 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously-denied claim for service connection for bilateral 
hearing loss disability and if so whether the claim should be 
granted.

2.  Whether new and material evidence has been received to reopen 
a previously-denied claim for service connection for psychiatric 
disability and if so whether the claim should be granted


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 
1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 administrative decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2010 the Veteran presented testimony before the 
undersigned Veterans Law Judge in a hearing at the RO.  A 
transcript of that testimony is associated with the claims file.

The issues of entitlement to service connection for psychiatric 
disability and bilateral hearing loss disability are addressed in 
the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss 
disability in an unappealed rating decision issued in May 1995; 
the subsequently includes evidence that is not cumulative or 
redundant of the evidence previously of record and is sufficient, 
when considered by itself or with previous evidence of record, to 
raise a reasonable possibility of substantiating the claim.



2.  The RO denied service connection for psychiatric disability 
in an unappealed rating decision issued in April 2003; the 
subsequently includes evidence that is not cumulative or 
redundant of the evidence previously of record and is sufficient, 
when considered by itself or with previous evidence of record, to 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the May 
1995 rating decision, the criteria for reopening the claim for 
service connection for bilateral hearing loss disability are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  As new and material evidence has been received since the 
April 2003 rating decision, the criteria for reopening the claim 
for service connection for psychiatric disability are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate his claims to 
reopen.   Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 
3.159 (2009) in regard to those issues.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The RO denied service connection for hearing loss and depression 
by a rating decision in May 1995.  A rating decision in April 
2003 denied reopening the claim for service connection for 
depression because no new and material evidence had been 
received; the same rating decision denied service connection for 
posttraumatic stress disorder (PTSD).  The Veteran did not appeal 
either of those rating decisions.

The Board notes at this point that after the June 2008 rating 
decision on appeal the RO reopened the claim for service 
connection for hearing loss and denied the claim on the merits, 
as reflected in the Supplemental Statement of the Case (SSOC) in 
October 2009.  However, even if the RO reopens a claim and 
adjudicates the claim on the merits, the Board must first 
determine if claim was properly reopened and only thereafter may 
the Board review the merits of the claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 
(Fed. Cir. 2001).

The May 1995 rating decision denied service connection for 
hearing loss and depression based on a finding that neither claim 
was well-grounded; i.e., there was no evidence relating the 
claimed disorders to active service.  Service treatment records 
(STRs) were not available.  The pertinent medical evidence of 
record at the time consisted of an inpatient treatment report by 
the VA Medical Center (VAMC) in San Diego in September 1994 and 
outpatient treatment reports from VA Outpatient Clinic (VAOC) in 
San Diego dating from June-September 1994.

The April 2003 rating decision denied reopening the claim for 
depression based on a finding new and material evidence had not 
been received since the last denial in May 1995.  The same rating 
decision denied service connection for PTSD because there was no 
indication of such diagnosis.  The additional pertinent medical 
evidence of record at the time consisted of treatment reports 
from VAMC in San Diego dating from February 1995 through 
September 2002.

Evidence received since the April 2003 rating decision includes 
the report of the Veteran's service entrance examination but this 
report is not relevant to the issues at hand because there is 
nothing in the report suggesting that either of the claimed 
disabilities was incurred in or aggravated by active service so 
reconsideration of the claims under 38 C.F.R. § 3.156(c) is not in 
order.  

The subsequently received evidence also includes the Veteran's 
testimony before the Board in May 2010 in which he reported that 
his hearing loss and depression began in service and have 
continued since his discharge from service.  This testimony is 
not cumulative or redundant of the evidence previously of record.  
Moreover, the Board has determined that it is sufficiently 
probative to establish a reasonable possibility of substantiating 
the claims.

Accordingly, reopening of the claims is in order.

ORDER

As new and material evidence has been received, reopening of the 
claim for service connection for bilateral hearing loss 
disability is granted.

As new and material evidence has been received, reopening of the 
claim for service connection for psychiatric disability is 
granted.


REMAND

The Board has determined that further development is required 
before the Board decides the Veteran's reopened claims.

The Veteran has credibly reported symptoms of depression and 
hearing loss beginning in active service and continuing since 
discharge from service.  Therefore, the Board has determined that 
the Veteran should be provided VA examinations to determine the 
nature and etiology of all currently present acquired psychiatric 
disorders and the etiology of any currently present hearing loss 
disability.

The Board notes the Veteran submitted a statement in May 2009 
asserting having been treated at the VAMC in La Jolla, California 
during the period 1998 through 2007, and he reiterated such 
treatment during his hearing before the Board.  There is no 
indication the RO has attempted to obtain these records.  
Therefore, further development to obtain these records is also in 
order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO should obtain treatment records 
from the VAMC in La Jolla, California dating 
from 1998 through 2007, as well as any 
current VA treatment records not associated 
with the claims file.

2.  Then, the Veteran should be afforded an 
examination by a psychologist or psychiatrist 
to determine the nature and etiology of all 
currently present acquired psychiatric 
disorders.

The claims folder must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.

Based on examination of the Veteran and 
review of the claims file, the examiner 
should state an opinion with respect to each 
currently present acquired psychiatric 
disorder as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to the Veteran's active 
service.  For purposes of the opinion(s), the 
examiner should assume that the Veteran is a 
credible historian.

The rationale for all opinions expressed must 
also be provided.

3.  The Veteran also should be afforded an 
examination to determine if he has bilateral 
hearing loss disability and if so, whether it 
is etiologically related to his active 
service.

The claims folder must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.

Based on examination of the Veteran and 
review of the claims file, the examiner 
should state an opinion with respect to any 
currently present hearing loss disability as 
to whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's active 
service.  For purposes of the opinion(s), the 
examiner should assume that the Veteran is a 
credible historian.

The rationale for all opinions expressed must 
also be provided.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, the RO or the AMC 
should furnish to the Veteran and his 
representative a supplemental statement of the 
case and afford them the requisite opportunity 
to respond before the case is returned to the 
Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


						
	(CONTINUED ON NEXT PAGE)







This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


